DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Para. 4 is labeled as both para. 4 and para. 5.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
The claims are inconsistently formatted.  In particular, some limitations end with semi-colons while others end with commas.  Ending limitations with semi-colons is conventional practice.  Uniformity is recommended.  
The limitation “a test-result brain-state relationship information learning section configured to learn relationship between a test result and a brain state” in claim 4 is missing the term “a” between “to learn” and “relationship”.
Dependent claims 2-9 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a storage section configured to store” in claim 1.
“an input section configured to accept” in claim 1.
“a control section configured to estimate” in claim 1.
“an output section configured to output” in claim 1.
“a test result retaining section configured to retain the first test result” in claim 3.
“a test-result brain-state relationship information retaining section configured to retain the test-result brain-state relationship information” in claim 3.
“a test-result brain-state relationship information learning section configured to learn relationship between a test result and a brain state” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a control section configured to estimate the brain state from the first test result on a basis of the test-result brain-state relationship information” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B). The disclosure, at best, merely recites that this is performed in results-based language without providing the necessary description of the steps, calculations, or algorithm necessary for the computer to perform the claimed function.  See, for example, at least para. 16-18, 20, 25, 38, 40, 41, 43-45, 55-58, 60-63, 66, 69, 76-80, 82, and 83.  For instance, para. 20 merely recites that the “analysis section 13 estimates the brain states by inputting one or multiple parameters obtained from one or multiple test results retained by the test result retaining section 12 into the test-result brain-state relationship information retaining section 11 retaining the information on relationship between tests results and brain states” without any further disclosure.  The other identified paragraphs are similarly obtuse, at best.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “a test-result brain-state relationship information learning section configured to learn relationship between a test result and a brain state” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B).  The most disclosure is found in para. 69 which merely recites the same language as the claim and adds, in results-based language that the “test-result brain-state relationship information learning section 72 can extract characteristics of the test results (e.g., score tendencies) common to multiple examinees having the same lesion site. The test-result brain-state relationship information learning section 72 records the characteristics as the learning results to the test-result brain-state relationship information retaining section 11. In estimating the brain states from the test results of a given examinee, the analysis section 13 determines whether the examinee has the characteristics that are substantially the same as the learning results. If the examinee has substantially the same characteristics, it is possible to estimate that the examinee has the same brain lesion site” without any further disclosure.  In particular, the disclosure is silent regarding the algorithm that makes up the test-result brain-state relationship information learning section necessary for the computer to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The term “a reserve and remaining function of the brain” in claim 9 is a relative term which renders the claim indefinite. The term “a reserve and remaining function of the brain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the disclosure merely recites similar language as the claim without any further detail leaving one of ordinary skill in the art to not be apprised of the metes and bounds of the patent protection sought.  For instance, para. 41 merely recites that “the brain activity map 42 may be created by estimation using databases acquired from medical literature and biological measurements. In the case where the brain sites estimated to be active are displayed concurrently with the estimated brain lesion on the brain activity map 42, the brain sites may be referred to as the reserve and remaining function sites where appropriate in this description.”  However, the disclosure is silent regarding which databases acquired from which medical literature and biological measurements.  Furthermore, the claimed “information… on a reserve and remaining function of the brain” is distinctly different from a reserve and remaining function site.  Regardless, as identified above, both are insufficiently disclosed.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1-7, the disclosure fails to provide sufficient written description for “a control section configured to estimate the brain state from the first test result on a basis of the test-result brain-state relationship information” in claim 1, “given the first test result, the control section estimates a brain lesion site on the basis of the test-result brain-state relationship information” in claim 2, “the control section estimates the brain state by inputting one or a plurality of parameters obtained from one or a plurality of test results into the test-result brain-state relationship information” in claim 3, “the control section includes a test-result brain-state relationship information learning section configured to learn relationship between a test result and a brain state by use of a database that includes relationships between the test results and the brain states” in claim 4, “given the first test result, the control section estimates a brain site or a brain lesion site in which the activity of a brain function is reduced on a basis of the test-result brain-state relationship information and of the brain function database” in claim 5, “given the brain lesion site, the control section references the brain function database to identify the brain function related to the brain lesion site” in claim 6, and “given the results of the predetermined tests performed at different times on the first examinee, the control section estimates the respective brain states at the different times on the basis of the test-result brain-state relationship information” in claim 7 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 16-18, 20, 25, 38, 40, 41, 43-45, 55-58, 60-63, 66, 69, 76-80, 82, and 83.  For instance, para. 20 merely recites that the “analysis section 13 estimates the brain states by inputting one or multiple parameters obtained from one or multiple test results retained by the test result retaining section 12 into the test-result brain-state relationship information retaining section 11 retaining the information on relationship between tests results and brain states” without any further disclosure.  The other identified paragraphs merely provide similarly results-based language, at best.  Dependent claims 2-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product which falls under the four statutory categories (STEP 1: YES).
The independent claim recites store test-result brain-state relationship information associating results of activities of a plurality of examinees subjected to predetermined tests with brain states of the examinees; accept a first test result as the result of the activity of a first examinee subjected to the predetermined tests; estimate the brain state from the first test result on a basis of the test-result brain-state relationship information; and output the estimated brain state.  The dependent claims further recite wherein the predetermined tests include tests on at least one of brain functions regarding motion, cognition, and attention, given the first test result, estimate a brain lesion site on the basis of the test-result brain-state relationship information, and output an image indicative of the brain lesion site; wherein the storing includes: retaining the first test result; and retaining the test-result brain-state relationship information, and estimate the brain state by inputting one or a plurality of parameters obtained from one or a plurality of test results into the test-result brain-state relationship information; learn relationship between a test result and a brain state by use of a database that includes relationships between the test results and the brain states, and retain results of the learning; or retain a brain function database that associates brain sites with brain functions, given the first test result, estimate a brain site or a brain lesion site in which the activity of a brain function is reduced on a basis of the test-result brain-state relationship information and of the brain function database, and display, on a brain model, the estimated brain site or brain lesion site in which the activity of a brain function is reduced; or retain a brain function database that associates brain sites with brain functions and a rehabilitation database that associates a given brain function with a rehabilitation program for training the brain site related to the brain function, given the brain lesion site, reference the brain function database to identify the brain function related to the brain lesion site, and given the identified brain function, reference the rehabilitation database to output the rehabilitation program associated with the identified brain function; or given the results of the predetermined tests performed at different times on the first examinee, estimate the respective brain states at the different times on the basis of the test-result brain-state relationship information, and output the estimated respective brain states or changes over time in the brain state; output information on a rehabilitation program performed interposingly between the different times, together with the estimated respective brain states or the changes over time in the brain state; or wherein the brain state output includes information on the brain lesion site estimated and on a reserve and remaining function of the brain.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions by collecting information, analyzing the information, and outputting the results of the collection and analysis.  The process also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of pen and paper but for the recitation of generic computer components.  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), a storage section (claim 1), an input section (claim 1), a control section (claim 1), an output section (claim 1), a test result retaining section (claim 3), a test-result brain-state relationship information retaining section (claim 3), a test-result brain-state relationship information learning section (claim 4), a database (claim 4), a brain function database (claims 5 and 6), and a rehabilitation database (claim 6) is not sufficient to impart patentability to the method performed.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  See, for example, at least Fig. 1, 2, 6, and 8-11 which illustrate the components as either non-descript black boxes or stock symbols in a conventional arrangement, and at least para. 20-24, 48-51, 55-73 of the specification which identify that none of the elements are particular or necessary to implement the claimed process.  For instance, at least para. 31, 42, 55, 56, 59, and 68-70 identify that the electronic components may be implemented using any computing device and identify that various elements may be implemented as any combination of hardware or software.  The claims do not recite any limitations that improve the functionality of the computer system because the claimed estimating are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. The system is merely recited to be used, not improved. For instance, the input section and output section, as claimed and organized, merely add insignificant extra solution activity to the judicial exception (e.g., mere data gathering and outputting in conjunction with a law of nature or abstract idea).  Thus, the components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, para. 86 explicitly identifies that “all concepts and ideas of the present invention… are obviously applicable to areas other than the brain, such as tests on, and grasping of, the states of a living body.”  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In contrast, the focus of the claimed invention is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DeCharms (US 2004/0092809).

Regarding claim 1, DeCharms teaches an information processing system comprising:
a storage section configured to store test-result brain-state relationship information associating results of activities of a plurality of examinees subjected to predetermined tests with brain states of the examinees (DeCharms, para. 322, “7. Comparison of Subject Data with Group Database, The activity maps or activity metrics that have been measured for a subject may be compared with values measured previously from groups of subjects.”);
an input section configured to accept a first test result as the result of the activity of a first examinee subjected to the predetermined tests (DeCharms, para. 395, “B. Subject Control of Computer Interface, According to this variation, a computer interface is provided that allows the subject to input information.  A wide variety of input devices are known, including, but not limited to computer joystick, mouse, trackball, keyboard, keypad or touch-screen, a button-box with response buttons that the subject can press, game controller devices, and other computer interface means.  These devices can also allowed shared control of a pointer or cursor on a computer with a pointing device controlled by the device operator, such that either device can be used to control the pointer or cursor.”);
a control section configured to estimate the brain state from the first test result on a basis of the test-result brain-state relationship information (DeCharms, para. 176, “The data analysis/behavioral control software performs computations on the image data to produce activity metrics that are measures of physiological activity in brain regions of interest.”); and
an output section configured to output the estimated brain state (DeCharms, para. 392, “a database of information of brain activation from a number of subjects may be stored at a remote location, and the activity metrics from a subject may be compared with the information in this database, as described in section 7 on the comparison of a subject's data with group data. This process may be provided as a service from a centralized point including computers that can perform this data processing, and means of… transmitting the resultant output”).

Regarding claim 2, DeCharms teaches the information processing system according to claim 1, wherein
the predetermined tests include tests on at least one of brain functions regarding motion, cognition, and attention (DeCharms, para. 54, “a method is provided for testing activation of one or more regions of interest of a subject, the method comprising: evaluating a set of behaviors that a subject separately performs regarding how well each of the behaviors in the set activate the one or more regions of interest; and selecting a subset of the behaviors from the set found to be effective in activating the one or more regions of interest. In one variation, evaluating the set of behaviors comprises calculating and comparing activation metrics computed for each behavior based on measured activities for the different behaviors. In one variation, the behaviors evaluated are overt behaviors involving a physical motion of the body of the subject. In another variation, the behaviors are covert behaviors only cognitive processes which do not lead to a physical motion of the body of the subject.”), 
given the first test result, the control section estimates a brain lesion site on the basis of the test-result brain-state relationship information (DeCharms, para. 322, “The activity maps or activity metrics that have been measured for a subject may be compared with values measured previously from groups of subjects.”), and
the output section outputs an image indicative of the brain lesion site (DeCharms, para. 508, “When a subject has had a neurologic injury, such as a stroke or other cerebrovascular or other neurologic injury, mapping is performed to determine what regions of the brain have been compromised by the injury. The extent or progression of the damage may also be evaluated. For example, anatomical mapping can provide one indication of the areas compromised by a cerebrovascular accident. A second indication of the areas of damage or partial disfunction may also be provided by performing physiological measurements of brain activity. In order to achieve this, the physiological activation patterns in subjects are measured, such as by measurements according to the present invention.”).

Regarding claim 3, DeCharms teaches the information processing system according to claim 2, wherein
the storage section includes: 
a test result retaining section configured to retain the first test result (DeCharms, para. 327, “Once the data for a subject have been analyzed, they be stored electronically.”); and
a test-result brain-state relationship information retaining section configured to retain the test-result brain-state relationship information (DeCharms, para. 322, “7. Comparison of Subject Data with Group Database, The activity maps or activity metrics that have been measured for a subject may be compared with values measured previously from groups of subjects.”), and
the control section estimates the brain state by inputting one or a plurality of parameters obtained from one or a plurality of test results into the test-result brain-state relationship information (DeCharms, para. 322, “The activity maps or activity metrics that have been measured for a subject may be compared with values measured previously from groups of subjects.”).

Regarding claim 4, DeCharms teaches the information processing system according to claim 3, wherein
the control section includes a test-result brain-state relationship information learning section configured to learn relationship between a test result and a brain state by use of a database that includes relationships between the test results and the brain states (DeCharms, para. 325 discusses previously assessed populations, one that is disordered and one that is normal, to identify metrics (i.e., test-result brain-state relationships) to be compared against. Thus, DeCharms teaches this limitation.), and
the test-result brain-state relationship information retaining section retails results of the learning by the test-result brain-state relationship information learning section (DeCharms, para. 322, “7. Comparison of Subject Data with Group Database, The activity maps or activity metrics that have been measured for a subject may be compared with values measured previously from groups of subjects.”).

Regarding claim 5, DeCharms teaches the information processing system according to claim 2, wherein
the storage section retains a brain function database that associates brain sites with brain functions (DeCharms, para. 191, “Developing diagnostic methods for different conditions may be performed by evaluating the likely success of the diagnostic for changing the expected likelihood that the subject has the condition, or is within a particular population (such as a population at risk for a condition, or with a particular characteristic). This may involve understanding whether there is an association between a given condition and one or more particular brain regions; determining the one or more regions of interest to be measured for the given condition; determining one or more classes of exercises likely to engage those brain regions or rest; determining one or more types of analysis to be performed on data collected from the regions of interest; optionally comparing the results of these analyses for each subject with the results from a population of previously measured subjects who either had the condition, or did not have the condition, and determining how the results of these analyses will be used to determine the likelihood that a particular subject has a given condition.”  Para. 196, “For a given condition, the scientific and clinical literature will typically have information regarding which localized brain regions are associated with the given condition.  For example, the literature may have information associated with a given condition regarding human and animal neural lesion data, pathology, histochemistry, pharmacology, brain stimulation studies, neural recording studies, and functional and anatomical imaging studies. Using this information, one is able to take a subject with a given condition, and determine which brain areas are most relevant.”),
given the first test result, the control section estimates a brain site or a brain  lesion site in which the activity of a brain function is reduced on a basis of the test-result brain-state relationship information and of the brain function database (DeCharms, para. 508, “The extent or progression of the damage may also be evaluated. For example, anatomical mapping can provide one indication of the areas compromised by a cerebrovascular accident.”), and
the output section performs control to display, on a brain model, the estimated brain site or brain lesion site in which the activity of a brain function is reduced (DeCharms, para. 508, “When a subject has had a neurologic injury, such as a stroke or other cerebrovascular or other neurologic injury, mapping is performed to determine what regions of the brain have been compromised by the injury. The extent or progression of the damage may also be evaluated. For example, anatomical mapping can provide one indication of the areas compromised by a cerebrovascular accident. A second indication of the areas of damage or partial disfunction may also be provided by performing physiological measurements of brain activity. In order to achieve this, the physiological activation patterns in subjects are measured, such as by measurements according to the present invention.”).

Regarding claim 6, DeCharms teaches the information processing system according to claim 2, wherein
the storage section retains a brain function database that associates brain sites with brain functions (DeCharms, para. 191, “Developing diagnostic methods for different conditions may be performed by evaluating the likely success of the diagnostic for changing the expected likelihood that the subject has the condition, or is within a particular population (such as a population at risk for a condition, or with a particular characteristic). This may involve understanding whether there is an association between a given condition and one or more particular brain regions; determining the one or more regions of interest to be measured for the given condition; determining one or more classes of exercises likely to engage those brain regions or rest; determining one or more types of analysis to be performed on data collected from the regions of interest; optionally comparing the results of these analyses for each subject with the results from a population of previously measured subjects who either had the condition, or did not have the condition, and determining how the results of these analyses will be used to determine the likelihood that a particular subject has a given condition.”  Para. 196, “For a given condition, the scientific and clinical literature will typically have information regarding which localized brain regions are associated with the given condition.  For example, the literature may have information associated with a given condition regarding human and animal neural lesion data, pathology, histochemistry, pharmacology, brain stimulation studies, neural recording studies, and functional and anatomical imaging studies. Using this information, one is able to take a subject with a given condition, and determine which brain areas are most relevant.”) and a rehabilitation database that associates a given brain function with a rehabilitation program for training the brain site related to the brain function (DeCharms, para. 29, “The term ‘intervention,’ as used herein refers to any manipulation of a subject.  This includes pharmacological interventions, such as the administration of a pharmacological agent, stimulatory manipulations, such as the application of current to the nervous system using a stimulation device (e.g. deep brain stimulation), non-invasive stimulatory manipulations, such as the application of a stimulus to the nervous system using trans-cutaneous magnetic stimulation or another non-invasive stimulation modality, and behavioral manipulations such as rehabilitative therapy or behavioral therapy.”  Para. 293, “For example, a common type of information that may be relayed is an average level of the activity metric for the region of interest that the subject was able to achieve during each testing trial, testing block, and testing session.”  Para. 439, “Using this invention, subjects may be tested in a variety of tasks… Tasks may also include the administration of the subject of an intervention.”),
given the brain lesion site, the control section references the brain function database to identify the brain function related to the brain lesion site (DeCharms, para. 508, “The extent or progression of the damage may also be evaluated. For example, anatomical mapping can provide one indication of the areas compromised by a cerebrovascular accident.”), and
given the identified brain function, the output section references the rehabilitation database to output the rehabilitation program associated with the identified brain function (DeCharms, para. 439, “Using this invention, subjects may be tested in a variety of tasks… Tasks may also include the administration of the subject of an intervention.”).

Regarding claim 7, DeCharms teaches the information processing system according to claim 1, wherein,
given the results of the predetermined tests performed at different times on the first examinee, the control section estimates the respective brain states at the different times on the basis of the test-result brain-state relationship information (DeCharms, para. 292, “Testing may comprise performing trials comprised of alternating periods of rest, followed by exercise, or periods of different types of exercise. These trials may be designed to engage the regions of interest of the brain using the selected set of effective stimuli or instructions for behavior.”), and
the output section outputs the estimated respective brain states or changes over time in the brain state (DeCharms, para. 292, “The progress and physiology of the subject may be measured frequently during the testing block.”  Para. 293, “Data from subject testing is preferably recorded and stored.  This allows the progress of the subject to be monitored.”).

Regarding claim 8, DeCharms teaches the information processing system according to claim 7, wherein
the output section outputs information on a rehabilitation program performed interposingly between the different times, together with the estimated respective brain states or the changes over time in the brain state (DeCharms, para. 29, “The term ‘intervention,’ as used herein refers to any manipulation of a subject.  This includes pharmacological interventions, such as the administration of a pharmacological agent, stimulatory manipulations, such as the application of current to the nervous system using a stimulation device (e.g. deep brain stimulation), non-invasive stimulatory manipulations, such as the application of a stimulus to the nervous system using trans-cutaneous magnetic stimulation or another non-invasive stimulation modality, and behavioral manipulations such as rehabilitative therapy or behavioral therapy.”  Para. 293, “For example, a common type of information that may be relayed is an average level of the activity metric for the region of interest that the subject was able to achieve during each testing trial, testing block, and testing session.”  Para. 439, “Using this invention, subjects may be tested in a variety of tasks… Tasks may also include the administration of the subject of an intervention.”).

Regarding claim 9, DeCharms teaches the information processing system according to claim 1, wherein
the brain state output from the output section includes information on the brain lesion site estimated by the control section and on a reserve and remaining function of the brain (DeCharms, para. 369, “Alternatively, the values and significance levels of the entire regression, as well as the individual regression coefficients, may provide information regarding the activity of brain regions. This is because healthy, active brain tissue tends to be activated in temporal correlation with other areas of brain tissue. Therefore, a multiple regression procedure is capable of determining both the functional or effective connectivity between different brain areas, and also may provide an index of the activity or health of the tissue being measured.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeCharms (US 2007/0191704, US 2009/0318794, US 2013/0245424, and US 2014/0316248) are similar disclosures to the DeCharms reference cited in the rejections under 35 USC 102.
Shephard et al. (US 2005/0053904) discloses a system and method of determining diminishment in brain function in relation to at least one of specific adverse factors and specific tasks.
Coleman et al. (US 2015/0199010) discloses improving the operation of one or more biofeedback systems using both bio-signal and non-bio-signal data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715       


/JAMES B HULL/Primary Examiner, Art Unit 3715